PER CURIAM.
Relying on its opinion in Texas Department of Public Safety v. Bartow, 992 S.W.2d 732 (Tex.App. — Waco 1999), rev’d, 48 S.W.3d 174 (Tex.2001), the court of appeals dismissed this appeal for want of jurisdiction. 993 S.W.2d 886. Because of our recent decision reversing Barlow, without hearing oral argument, we grant the petition for review without reference to the merits, vacate the court of appeals’ judgment dismissing this appeal, and remand this case to that court for further proceedings. See Tex.R.App. P. 59.1, 60.2(f).